DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Regarding claims 5, 14, 15, 16, and 17, applicant argues that the claims do not invoke 35 U.S.C. 112 f/6th paragraph stating that the “unit” recitations of the claims and related language do not meet the three-prong test.  The examiner disagrees and points out that as stated in the office action the claims recited generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders were not preceded by a structural modifier, and therefore the limitations met the three-prong test as stated in the office action.  Applicant further states that the claims were amended so as to remove the claim interpretation.  The examiner notes that claims 5, 15, 16, and 17 were amended, however claim 14 was not amended and still recites “control unit” and will continue to be interpreted under 35 U.S.C. 112(f).
Regarding claim 4, applicant states that the claim was amended and therefore requests that the 35 U.S.C 112(b) rejection is withdrawn.  The examiner notes that while the claim was amended the antecedent basis problem was not corrected.

“However, in Yoshimura, no consideration is given to the following vignetting disclosed in the present application: "Vignetting is sequentially caused in light beams from an object due to the shapes of a plurality of openings, and the light beams subjected to vignetting reach the image forming plane." (Paragraph [0085] of the English specification of the present application)
Therefore, it is believed that a person skilled in the art would not have been able to arrive at an idea of "a conversion coefficient based on opening information about a plurality of frames forming the pupil areas in the imaging optical system" from Yoshimura.”
The examiner notes that “vignetting” related to “shapes of a plurality of openings” is not claimed.  However, the examiner notes that as seen in par. 92 shading correction coefficients are generated for the focus detection signals for shading correction processing.  The examiner further notes that vignetting, again while not claimed, is a common type of shading that is corrected in images.  Further, the examiner points out that as shown in the office action the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens (imaging optical system) is utilized for each recalculation of defocus amount Def1.
Regarding claim 15, applicant relies on the arguments against claim 1 and therefore the examiner refers back to the response to the arguments against claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pupil eccentric amount".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (U.S. Pub. No. 20160044230).
Regarding claim 1, Yoshimura discloses:
An apparatus comprising:

a generation unit configured to generate a plurality of respective focus detection signals (first shift amounts s1 for when the first focus detection signal and the second focus detection signal are shifted in the pupil division direction relative to one another to calculate the correlation amount) corresponding to different pupil areas of an imaging optical system (positions of each pixel where the first focus detection signal and the second focus detection signal are acquired from) by using an image sensor including an array of a plurality of pixels configured to receive light having passed through the different pupil areas (each pixels receives an image from different portions of the exit pupil), and pixel signals acquired by the pixels (when p1 = image shift amount based on COR(s1) corresponding to the shift amount s calculated using the first shift amounts s1 generated by subtracting the (k-s1)-th sample Gs2(k-s1) of the second focus detection signal from k-th sample Gs1(k) of the first focus detection signal, and when K1 is a conversion coefficient K1 that corresponds to the image height of the focus detection region, the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens 
a detection unit configured to detect a defocus amount from an image deviation amount calculated from the plurality of focus detection signals and a conversion coefficient based on opening information about a plurality of frames forming the pupil areas in the imaging optical system (when p1 = image shift amount based on COR(s1) corresponding to the shift amount s calculated using the first shift amounts s1 generated by subtracting the (k-s1)-th sample Gs2(k-s1) of the second focus detection signal from k-th sample Gs1(k) of the first focus detection signal, and when K1 is a conversion coefficient K1 that corresponds to the image height (pixel distance from optical axis) of the focus detection region, the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens (imaging optical system), and the exit pupil distance, the first detected defocus amount Def1 is calculated using p1*K1, and the defocus amount Def1 is recalculated a number of times until the absolute value of Def1 is less than or equal to a predetermined value, par. 33, 37, 49-55, 64-68, 83-101, 133-137).
	Regarding claim 2, Yoshimura further discloses:

Regarding claim 3, Yoshimura further discloses:
detection unit determines a pupil partial area (the pixels used to obtain first focus detection signal and a second focus detection signal) based on the pupil eccentric amount (pixel distance from optical axis), the 
Regarding claim 4, Yoshimura further discloses:
pupil eccentric amount is an amount of eccentricity, caused due to variations during production, of a pupil intensity distribution with respect to an optical axis (pixel distance from optical axis when sensor was created that is used for the calculations, par. 33, 37, 49-55, 64-68, 83-101, 133-137).
Regarding claim 5, Yoshimura further discloses:
controller being configured to further function as an acquisition unit configured to acquire the pixel signals under a predetermined acquisition condition from the array of the plurality of pixels in the image sensor, wherein the detection unit calculates the conversion coefficient based on the acquisition condition (exposure time during still image capture and 
Regarding claim 10, Yoshimura further discloses:
a storage unit (storage unit must be present for the conversion coefficient to be used) configured to store the conversion coefficient calculated based on a pupil eccentric amount of the image sensor (pixel distance from optical axis), an incident pupil distance (exit pupil distance) of the image sensor, and the opening information (diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)))  about the plurality of frames in the imaging optical system (when p1 = image shift amount based on COR(s1) corresponding to the shift amount s calculated using the first shift amounts s1 generated by subtracting the (k-s1)-th sample Gs2(k-s1) of the second focus detection signal from k-th sample Gs1(k) of the first focus detection signal, and when K1 is a conversion coefficient K1 that corresponds to the image height (pixel distance from optical axis) of the focus detection region, the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens (imaging optical system), and the exit pupil distance, the first detected defocus amount Def1 is calculated using p1*K1, and the defocus amount Def1 is recalculated a number of times until the absolute value of Def1 is less than 
Regarding claim 11, Yoshimura further discloses:
a storage unit configured to store a coefficient in a case where the conversion coefficient is represented as a function of the opening information about the plurality of frames in the imaging optical system (diaphragm value that is used for the conversion coefficient K1), wherein the detection unit calculates the conversion coefficient by using the coefficient (K1 is a conversion coefficient K1 that corresponds to the image height (pixel distance from optical axis) of the focus detection region, the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens (imaging optical system), and the exit pupil distance, par. 33, 37, 49-55, 64-68, 83-101, 133-137).
Regarding claim 14, Yoshimura further discloses:
An apparatus comprising: the apparatus according to claim 1 (see rejection of claim 1); and
a control unit configured to control the imaging optical system (CPU 121 executes a program stored in the ROM so as to control various circuits included in the camera 100 and realize functions of the camera 100, such as AF, AE, image processing, and storage, par. 37),
wherein the control unit controls a focus position of the imaging optical system based on the detected defocus amount (CPU 121 drives 
Regarding claim 16, Yoshimura discloses:
An apparatus including a lens unit configured to perform a focus adjustment based on an image deviation amount in pixel signals from an image sensor included in a camera body, the apparatus comprising:
a memory configured to store opening information about a plurality of frames used to calculate a conversion coefficient for converting the image deviation amount into a defocus amount (a memory must be present in order to perform the operations of when p1 = image shift amount based on COR(s1) corresponding to the shift amount s calculated using the first shift amounts s1 generated by subtracting the (k-s1)-th sample Gs2(k-s1) of the second focus detection signal from k-th sample Gs1(k) of the first focus detection signal, and when K1 is a conversion coefficient K1 that corresponds to the image height (pixel distance from optical axis) of the focus detection region, the diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens (imaging optical system), and the exit pupil distance, the first detected defocus amount Def1 is calculated using p1*K1, and the defocus amount Def1 is recalculated a number of times until the absolute value of Def1 is less than or equal to a predetermined value, par. 33, 37, 49-55, 64-68, 83-101, 133-137); and

a transmission unit configured to transmit the opening information about the plurality of frames to calculate the defocus amount in the camera body (diaphragm value (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information)) of the imaging lens is determined and used to where determining the first detected defocus amount Def1, par. 33, 37, 49-55, 64-68, 83-101, 133-137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. Pub. No. 20160044230).
Regarding claim 15, Yoshimura further discloses:
the apparatus according to claim 1 (see rejection of claim 1);

a communication unit communicating at a timing when an image signal is acquired, or at a predetermined period, and the opening information about the plurality of frames in the imaging optical system is acquired by the imaging optical system (diaphragm performs light amount adjustment during image capture by adjusting an aperture diameter (opening information) for the acquiring images, par. 33, 37, 49-55, 64-68, 83-101, 133-137).
Yoshimura is silent with regards to a mount portion to be detachably attached to the imaging optical system; and a communication unit configured to communicate with the imaging optical system via the mount portion, wherein the communication unit performs communication at a timing when an image signal is acquired, or at a predetermined period, and the opening information about the plurality of frames in the imaging optical system is acquired by the imaging optical system.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using cameras with detachably attached lenses with optical systems in the form of SLR cameras and communicating aperture opening information from a lens controller in the lens to the camera body at a time of image capture.  This is advantageous in that the aperture opening information can be used in subsequent image processing of the captured image.  Therefore, it would have been obvious to one of ordinary skill in the art 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

Allowable Subject Matter
Claims 17 and 19 are allowed.
	Regarding claim 17, no prior art could be located that teaches or fairly suggests wherein the calculation unit generates a plurality of respective virtual focus detection signals corresponding to the different pupil areas by setting a virtual defocus amount, calculates a virtual image deviation amount from a correlation amount of the virtual focus detection signals, and determines the conversion coefficient based on the virtual image deviation amount and the virtual defocus amount, in combination with the rest of the limitations of the claim.
Regarding claim 19, no prior art could be located that teaches or fairly suggests wherein the performing focus detection includes: generating a plurality of respective virtual focus detection signals corresponding to the different pupil areas by setting a 

Claims 6-9, 12, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, no prior art could be located that teaches or fairly suggests opening information about the plurality of frames in the imaging optical system is determined based on a center and a radius of the plurality of frames included in the imaging optical system, in combination with the rest of the limitations of the claim.
	Claims 7-9 depend on claim 6 and therefore are objected to.
	Regarding claim 12, no prior art could be located that teaches or fairly suggests the detection unit calculates the conversion coefficient depending on a rotation angle corresponding to an image height of the image sensor, in combination with the rest of the limitations of the claim.
Claims 13 and 18 depend on claim 12 and therefore are objected to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697